Citation Nr: 0621242	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  00-05 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to an initial compensable rating for memory 
loss.  

3.  Entitlement to an initial compensable rating for bruised 
ribs.  

4.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from March 1976 to 
July 1978.  

These matters come before the Board of Veterans' Appeal 
(Board) on appeal of March 1999 and May 1999 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

The veteran testified before Veterans Law Judges in July 2001 
and in March 2006; transcripts from those hearings are of 
record.  Because the veteran appeared before two different 
Veterans Law Judges, this is a decision by a panel of the 
Board, which includes the two Veterans Law Judges before whom 
the veteran appeared.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 
2002); 38 C.F.R. § 20.707 (2005).  

Following certification of his appeal to the Board in August 
2005, the veteran submitted additional evidence directly to 
the Board in September 2005.  That evidence consisted of 
radiographic reports relating to the lumbar spine, dated in 
November 1996 and June 2000.  The Board accepts this evidence 
into the record on appeal.  See 38 C.F.R. § 20.1304(c) 
(2005).  

As the appeal with respect to the veteran's claims for memory 
loss, bruised ribs, and low back strain emanates from the 
veteran's disagreement with the initial ratings assigned 
following grants of service connection, the Board has 
characterized those claims as claims for higher initial 
ratings, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

In the March 1999 rating decision, the RO denied the 
veteran's claim for service connection for a "kidney 
problem."  That same month, the veteran filed a notice of 
disagreement (NOD) with that decision.  The record does not 
include a statement of the case (SOC) in response to the 
veteran's NOD on this issue.  Consequently, the Board does 
not have jurisdiction to review the issue.  38 C.F.R. 
§§ 20.200, 20.202 (2005).  The issue will be remanded with 
instructions to issue an SOC.  

The Board notes that in both the above noted March 1999 and 
May 1999 decisions, the RO denied the veteran's claim for 
service connection for bilateral knee disability.  The 
veteran appealed that decision and the RO issued an SOC.  In 
a VA Form 9 (Appeal to Board of Veterans' Appeal), the 
veteran stated the following, 

One of my allegations was injury to my knee.  My 
medical records clearly indicates [sic] a 
laseration [sic] to my right thigh.  As a result 
I received scutures [sic] and now I am having 
problems with my right knee as a result.  

The RO interpreted the veteran's written statement as a claim 
for service connection for a right thigh laceration.  (That 
issue was adjudicated and denied in June 2000.)  During his 
July 2001 hearing, the veteran did not testify as to the 
issue of a right knee disability nor was the issue noted as 
being on appeal in the Board's October 2001 remand.  
Thereafter, at the March 2006 hearing, the veteran presented 
testimony regarding his claimed right knee disability.  In 
this case, the Board finds, following the veteran's testimony 
and further review of the VA Form 9 in question, that the 
issue of service connection for a right knee disability is in 
appellate status.  

As a final preliminary matter, the Board notes that the 
veteran, during both his July 2001 and March 2006 hearings, 
raised a claim for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  As this issue has not been adjudicated by 
the RO, it is not before the Board.  As such, it is referred 
to the RO for appropriate action.  

(The decision below addresses the veteran's claim for an 
initial, compensable rating for bruised ribs.  Consideration 
of the remaining issues on appeal is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)  


FINDING OF FACT

Since the initial grant of service connection--August 11, 
1998, the veteran's service-connected bruised ribs are 
manifested by subjective complaints of pain without objective 
evidence of any residual functional impairment.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bruised 
ribs have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.20, 4.59, 4.71a, 
Diagnostic Codes 5003, 5297 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for an 
initial compensable rating for bruised ribs has been 
accomplished.  

In this respect, through a May 2004 notice letter, a January 
2000 SOC, and supplemental statements of the case in 
September 2002, December 2002, and June 2005, the RO notified 
the veteran of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
claim, and the basis for the denial of his claim.  After 
each, he was afforded the opportunity to respond.  Hence, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to substantiate his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

As noted above, in September 2005, the veteran submitted 
additional evidence directly to the Board.  This evidence 
consisted of radiographic studies of the veteran's lumbar 
spine.  While the veteran did not waive initial RO 
consideration of the evidence, the records do not reflect 
findings or treatment regarding the veteran's bruised ribs.  
As such, the records are not pertinent additional evidence, 
and a remand for consideration of these records by the RO is 
not warranted.  See 38 C.F.R. §§ 19.31, 19.37 (2005).  

The Board also finds that the May 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The veteran was also requested 
to submit any evidence pertinent to his claim in his 
possession.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although notice regarding the award of an effective 
date has not been provided, see Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board does not now 
have such an issue before it.  Consequently, a remand for 
additional notification on this question is not necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  Here, the RO has obtained identified VA medical 
records and the veteran has been provided VA medical 
examinations, the reports of which are of record.  Otherwise, 
neither the veteran nor his representative has alleged that 
there are any outstanding medical records probative of the 
veteran's claim that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), is required.  See Fenderson, 12 Vet. App. at 
126.  

The medical evidence consists of a report of October 1998 VA 
examination, in which the veteran reported that he had fallen 
off a rope ladder in service and injured his low back and 
ribs.  He complained that his ribs still bothered him and 
were tender to touch on the right side.  Clinical evaluation 
of the abdomen revealed CVA (costovertebral angle) tenderness 
on the right side as well as tenderness in the right upper 
quadrant.  The examiner's diagnosis included bruised rib.  

A report of a June 2000 VA examination reflects the veteran's 
complaints of right lower rib cage pain, both anteriorly and 
posteriorly, extending up to the nipple line and extending 
downward to involve the anterior abdominal wall to the groin 
and the right flank posteriorly.  The pain was reported to be 
present six out of seven days and was described as sharp and 
aching.  The pain was reportedly made worse with inspiration.  
The veteran also reported that the pain was numerically an 8-
9 (10 being the worst) and could last for 6-8 hours at a time 
until relieved by sleep.  The pain was made worse by walking 
two blocks, standing for a 1/2 hour, or by lifting fifty pounds 
or greater.  Frequent bending aggravated the pain, which 
limited the veteran's range of motion.  On clinical 
evaluation of the abdomen, there was mild to moderate 
subjective tenderness in the right upper quadrant and right 
lower quadrant that extended up to the right anterior rib 
cage to the nipple level and around to the posterior right 
thoracic area and right flank area.  An X-ray of the 
veteran's ribs was reported normal.  The examiner's diagnosis 
was no disease found with respect to the veteran's ribs.  

A report of July 2002 VA examination reflects the veteran's 
complaints of both low back and rib pain.  The examiner noted 
that previous X-rays had been negative for fracture.  The 
diagnosis included no residual of injury to the ribs.  

During his March 2006 hearing, the veteran testified that he 
experienced occasional pain in his right side and shortness 
of breath sometimes.  He stated that the pain manifested 
itself with normal activity, such as walking or bending.  The 
veteran reported that it was difficult to be more specific.  
The veteran also testified that he had not had any of his 
ribs removed.  

The veteran's bruised ribs have been rated by the RO as 
analogous to removal of the coccyx under 38 C.F.R. § 4.71a, 
Diagnostic Code 5298 (2005).  See 38 C.F.R. § 4.20 (2005).  
Why this was done is not entirely clear because the coccyx is 
not in the same anatomical area as the ribs.  Id.  It may 
have been because Diagnostic Code 5298 provides for a zero 
percent rating when there are no "painful residuals" of the 
removal and because the RO found no residuals of the 
veteran's bruised ribs.  (A noncompensable rating is assigned 
for partial or complete removal of the coccyx without painful 
residuals.  A 10 percent rating is warranted for the removal 
of the coccyx with painful residuals.  38 C.F.R. § 4.71a, 
Diagnostic Code 5298.)  As will be discussed below, there are 
in fact no objectively shown residuals from the bruising of 
the veteran's ribs, and therefore a compensable rating is not 
warranted.

The provisions of 38 C.F.R. § 4.59 (2005) refer to the rating 
of painful motion, especially in the context of rating 
arthritis.  If the rating criteria for arthritis were used to 
rate the veteran's disability, see 38 C.F.R. § 4.20, the 
rating would be based on limitation of motion of the joints 
involved, in this case the ribs.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Although there are no specific 
criteria for rating limitation of motion of the ribs, a 10 
percent rating may be assigned when a group of minor joints 
is affected by limitation of motion.  Diagnostic Code 5003; 
38 C.F.R. § 4.45 (2005) (shoulders, elbows, wrists, hips, 
knees, and ankles are considered major joints; other groups 
of joints are considered "minor").  However, the limitation 
of motion must be objectively confirmed, as must be any 
functional loss caused by any pain.  38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Code 5003.  

Here, since the initial grant of service connection--August 
11, 1998, the Board does not find any objective evidence to 
substantiate the veteran's claim of rib pain associated with 
a fall from a rope ladder in service.  None of the VA medical 
examinations of record has identified any disability of the 
rib cage, other than "rib bruise" in October 1998.  
Furthermore, the examiner in July 2002 specifically found no 
residual evidence of injury to the ribs.  

Outpatient treatment reports likewise do not reflect findings 
or treatment for painful residuals of a rib disability.  In 
this regard, in a March 2000 progress note, the veteran 
complained of back/stomach pain (stomach appears to 
correspond to the veteran's ribs).  Clinical evaluation of 
the abdomen revealed minimal tenderness over the left lower 
quadrant (as compared to the right quadrant).  Significantly, 
the examining physician reported, with regard to the 
veteran's complaints of pain that, "[The veteran with] 
history of somatization and tends to over exaggerate pain.  
For example, [the veteran] reports 10/10 pain but appears in 
no apparent distress and ambulates without any 
difficulties[.]"  

Thus, the Board finds that since the initial grant of service 
connection, there simply is no objective evidence to suggest 
that the veteran experiences any functional impairment, 
including any due to pain, that more nearly approximates the 
level of impairment required for the assignment of a 
compensable rating.  In short, there is no suggestion by the 
medical evidence that any pain is supported by underlying 
pathology or that it causes any functional loss to that 
anatomical area.  

The Board also finds that the clinical evidence does not 
demonstrate that the veteran has had any ribs removed as a 
result of his rib injury in service.  Thus, consideration of 
Diagnostic Code 5297 for removal of ribs is not warranted.  
Likewise, none of the medical evidence demonstrates that the 
veteran has had or received treatment for pleurisy, 
lobectomy, pneumonectomy, or injuries of the pleural cavity 
due to his service-connected bruised ribs.  For all the 
foregoing reasons, the Board finds that the noncompensable 
rating currently assigned for bruised ribs is proper, and 
that the criteria for higher evaluation have not been met.  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
bruised ribs cause exceptional or unusual disability as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2005) 
(discussed in the January 2000 SOC).  There simply is no 
evidence of marked interference with employment or frequent 
periods of treatment, much less hospitalization, for bruised 
ribs, or evidence that has otherwise rendered impractical the 
application of the regular schedular standards.  Therefore, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, since the initial grant of 
service connection-August 11, 1998, the claim for a 
compensable rating for bruised ribs must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial compensable rating for bruised ribs is denied.  


REMAND

As noted in the Introduction above, the Board has found the 
veteran's claim for a right knee disability to be in 
appellate status.  In the most recent adjudication of the 
veteran's claim, as noted in the January 2000 SOC, the RO 
found the veteran's claim to be not well grounded.  In an 
April 2001 letter, the RO notified the veteran that as a 
result of the enactment of the VCAA, his claim for a right 
knee disability would be reconsidered.  That reconsideration 
has not been undertaken.  Furthermore, the veteran has 
submitted additional medical evidence since the January 2000 
SOC was issued.  This evidence, which the RO has not 
considered, reflects complaints and clinical findings 
regarding the veteran's right knee.  As such, the RO should 
reconsider the veteran's claim for service connection for a 
right knee disability, de novo.  See also 38 C.F.R. §§ 19.31, 
19.37.  

As for rating the service-connected low back strain, the 
Board notes that the veteran last underwent a VA examination 
in July 2002.  At that time, the veteran was noted to have 
been in a motor vehicle accident in March 2002 that resulted 
in a pelvic fracture and chronic right hip pain.  Medical 
records also note that as a result of the accident, the 
veteran incurred a right lower extremity sciatic nerve palsy.  
The VA examiner in July 2002 noted that the severity of the 
veteran's back symptoms was due to the motor vehicle accident 
and not associated with the service-related fall from a rope 
in 1976.  

Since the July 2002 VA examination, the medical evidence 
reflects diagnostic studies of the veteran's lumbar spine 
which document moderate to severe central stenosis at L4-5 
and L5-S1, as well as degenerative disc disease with 
herniation at L4-5 and L5-S1.  The veteran used a spinal cord 
stimulator.  A March 2005 progress note reflects that the 
veteran was also receiving epidural injections.  The 
physician's impression was chronic low back pain related to 
stenosis with radicular signs of the right lower extremity.  
In addition, the veteran submitted directly to the Board a 
November 1996 radiographic report which revealed, apparently, 
some narrowing of the vertebral heights and/or intervertebral 
spaces.  

Given the number of years since the last VA examination, 
evidence of a worsening of low back symptomatology, the 
presentation of evidence not yet considered by the RO, and 
questions as to whether any disc space narrowing is related 
to the veteran's service-connected low back strain, the Board 
believes another VA examination would be helpful in resolving 
the veteran's claim on appeal.  38 U.S.C.A. § 5103A(d)(1) 
(West 2002).  The Board emphasizes that, if it is not 
medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. 
§ 3.102 (2005).  

With respect to the veteran's claim involving memory loss, 
the Board notes that under 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, for brain disease due to trauma, purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma (as is the case 
with respect to the veteran's service-connected memory loss), 
will be rated 10 percent and no more under 38 C.F.R. § 4.130, 
Diagnostic Code 9304, which provides for rating dementia due 
brain trauma.  As such, it would appear that the veteran 
might be entitled to a 10 percent rating under 38 C.F.R. 
§ 4.130, Diagnostic Code 9304.  However, the Board notes that 
since the initial grant of service connection for memory 
loss, the medical evidence reflects only intermittent memory 
loss.  Furthermore, the record seems to suggest that the 
veteran's reported memory loss is related to his nonservice-
connected depression, not to head trauma experienced in 
service.  Given that the veteran was last examined in July 
2002, and the need for a more definitive finding as to 
etiology of any diagnosed memory loss, the Board believes a 
more contemporaneous VA examination would be helpful in 
resolving the veteran's claim on appeal.  

Thus, the veteran should be scheduled for appropriate VA 
examinations to assess the current level of disability 
associated with his service-connected low back strain and his 
service-connected memory loss.  The veteran is hereby advised 
that failure to report to any scheduled examination, without 
good cause, could result in denial of his claims.  See 38 
C.F.R. § 3.655 (2005).  

In addition, as noted in the Introduction above, in March 
1999 the veteran filed an NOD with regard to the denial of 
his claim for service connection for a kidney problem.  By 
filing an NOD, the veteran has initiated appellate review of 
this claim.  The next step in the appellate process is for 
the RO to issue to the veteran an SOC summarizing the 
evidence relevant to the issue, the applicable legal 
authority, and the reasons that the RO relied upon in making 
its determination.  See 38 C.F.R. § 19.29 (2005); Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  

Consequently, the claim of service connection for a kidney 
problem must be remanded to the RO for the issuance of an SOC 
as to that issue.  The Board emphasizes, however, that to 
obtain appellate review of any issue not currently in 
appellate status, a timely substantive appeal must be filed 
after an SOC is issued by the RO.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2005).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the remaining claims on appeal.  

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO should provide the veteran 
and his representative with an SOC 
addressing the claim for service 
connection for a kidney disability.  
The veteran and his representative 
should be given opportunity to appeal.  
(The veteran and his representative are 
hereby reminded that appellate 
consideration of this claim may be 
obtained only if a timely appeal is 
perfected.)  The RO should not return 
this issue to the Board without a 
timely filed substantive appeal.  

2.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  After securing any additional 
records, the veteran should be scheduled 
for orthopedic and neuropsychiatric 
evaluations.  The entire claims file must 
be made available to and reviewed by the 
physicians designated to examine the 
veteran.  All appropriate tests and 
studies should be accomplished, to 
include, with respect to the orthopedic 
examination, X-rays and range of motion 
studies reported in degrees, and all 
clinical findings should be reported in 
detail.

Orthopedic Examination-The examiner 
should report range of motion of the low 
back (lumbar spine) in all directions (in 
degrees).  Clinical findings should also 
include whether, during the examination, 
there is objective evidence of pain on 
motion (if pain on motion is present, the 
examiner should indicate at which point 
pain begins), weakness, excess 
fatigability, and/or incoordination 
associated with the low back; and 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
or any of the other symptoms noted above.  
Functional losses during flare-ups or 
with repeated use should also be noted.  
The examiner should express such 
functional losses in terms of additional 
degrees of limited motion (beyond that 
shown clinically).  

The examiner should, to the extent 
feasible, distinguish all symptoms 
related to the service-connected low back 
strain from symptoms related to other 
nonservice-connected disabilities (i.e., 
symptoms related to the veteran's 
nonservice-connected pelvic fracture, 
which have been noted to include sciatic 
palsy of the right lower extremity).  It 
should be specifically noted whether any 
disc space narrowing is the result of low 
back strain.  If the examiner cannot 
distinguish those service-connected 
symptoms from any such nonservice-
connected symptoms, he or she should so 
state.  The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

Neuropsychiatric Examination-The 
examiner should be asked to review the 
claims file, examine the veteran, and 
provide an opinion as to the level of 
impairment caused by memory loss 
resulting from in-service injury.  To the 
extent feasible, any memory loss due to 
other disability, such as non-service-
connected psychiatric disorder(s) should 
be distinguished from the service-
connected memory loss.  It the examiner 
cannot make such a distinction, he or she 
should so state.  The bases for the 
opinion provided should be explained in 
detail.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the claims remaining 
on appeal (to include consideration of 
Fenderson, supra, where appropriate).  
This should include consideration of all 
evidence of record, including the 
evidence received since issuance of the 
SOC, and should include a de novo 
adjudication of the right knee service 
connection claim.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



			
	MARK F. HALSEY	JEFF MARTIN
	               Veterans Law Judge                                      
Veterans Law Judge
         Board of Veterans' Appeals                           
Board of Veterans' Appeals



________________________________
ROBERT E. SULLIVAN
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


